Citation Nr: 9900277	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1963.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the residuals of a head injury.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has residual 
disability from head injuries sustained during his active 
military service, and for which service connection should be 
granted.  One injury occurred when he was hit on the head 
with an entrenching tool while he was stationed at Camp Swab, 
Okinawa.  This occurred in 1959 or 1960, and the person who 
hit him was sent to jail in Fort Leavenworth, Kansas.  The 
second injury was sustained in an automobile accident in 
September 1961.  He specifically alleges that he was knocked 
unconscious in the accident and has since has had headaches, 
dizziness, blackouts, blurred vision, memory loss, 
disorientation, and constant noise in his ears.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claim for service connection for the 
residuals of a head injury.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim for service connection for residuals of a 
head injury has been developed.

2.  The veteran does not have current residual disability 
that is due to a head injury sustained during his active 
military service.


CONCLUSION OF LAW

Residual disability from a head injury was not incurred in or 
aggravated by active service.  38 C.F.R. § 3.303(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim for 
service connection for the residuals of a head injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  He has presented evidence 
that he currently suffers from recurring headaches, dizzy and 
disorienting spells, and constant noise in his ears.  Service 
medical records demonstrate that he was treated for severe 
head lacerations following a motor vehicle accident in 
service, and a June 1995 neurological examination conducted 
by VA includes a medical impression that the veterans 
current head injury with a broad base gait is secondary to 
the inservice motor vehicle accident.

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has the residual disability from a head injury sustained 
during his active military service, and for which service 
connection should be granted.  After a review of the 
evidence, however, the Board finds that his contentions are 
not supported by the record, and that, accordingly, his claim 
fails.

The veteran has reported in a January 1998 personal hearing 
before the RO that ever since his motor vehicle accident in 
September 1961, during active service, he has lived with the 
residuals of the head injury sustained in the accident.  He 
states that he has recurring severe headaches, dizzy spells, 
periods of disorientation, memory loss, blurred vision, 
black-outs that cause him to collapse to the floor, and a 
constant noise in his ear similar to the sound of the ocean.  

The record indicates that VA has been unable to obtain the 
veterans complete service medical records after repeated 
attempts.  There are no records concerning the reported 
incident in which the veteran was struck on the head with a 
tool.  The veteran was able to locate on microfiche medical 
records dealing with his September 1961 motor vehicle 
accident.  These records indicate that he sustained severe 
lacerations of the lip and forehead, as well as multiple 
lacerations over his body, as a result of the accident.  He 
also had periods on the date of his admission during which he 
was described as hard or very hard to arouse.  He was 
released from the hospital 3 days later.  He served out the 
remainder of his military time as an infantry rifleman, 
separating from active service in April 1963.

In September 1964, the veteran was involved in another motor 
vehicle accident in which he sustained back-related injuries; 
upon hospital admission he complained mostly of a severe 
headache.  Since the Board does not have the benefit of the 
veterans complete service medical records, most notably a 
discharge physical examination report, the Board finds the 
veterans account of his medical history as of September 1964 
to be significant.  He stated that he had a concussion in 
1961, resulting in one week of hospitalization while in the 
service.  He also stated that he believes that he made a 
complete recovery.  He does not mention anything about a 
history of headaches, let alone dizziness, noise in his ears, 
or blackouts, to which he refers during his RO hearing in 
1998.  The fact that the veterans 1964 statement concerning 
his medical history was provided at period closer in time to 
his military service, and not in conjunction with any pending 
disability claim, gives it greater probative weight and 
influences the Boards decision.  

In February 1990, the veteran underwent a craniotomy to 
remove a cerebellar abscess.  A July 1990 letter from Dr. Ann 
R. Stroink, M.D., the surgeon who performed the craniotomy, 
states that she had seen the veteran on several occasions 
since his operation, and that he was experiencing some 
headaches and vertigo-like symptoms.  She stated that his 
cerebellar incoordination, a residual of the surgery, is 
permanent.  These headache and incoordination symptoms are 
consistent with the veterans present complaints, and are not 
shown, in the evidence before the Board, to have existed 
prior to 1990.      

As further evidence that the veterans current head problem 
symptomatology is related to his 1990 craniotomy, the Board 
looks to the VA outpatient treatment records from the 
neurosurgery department on record.  In April 1996, the 
veteran stated that he had been experiencing headaches for 
the past one and a half years.  He described these headaches 
as a numbing sensation in which it hurt to even touch his 
hair or scalp.  The Board notes that in his January 1998 RO 
hearing, the veteran describes his current headaches as being 
so severe that he cant even touch [his] hair without it 
hurting.  As for his balance problems, VA neurosurgery 
outpatient records from August 1996 indicate that the veteran 
connects his difficulty with his sense of balance to the 
removal of his abscess.  Furthermore, the veteran stated 
during a February 1997 audiology consultation that he had 
hearing problems, including tinnitus in the form of a 
rushing water sound.  He claimed at that time that his 
tinnitus was first noticed within the past year.  In his 1998 
RO hearing, he describes the noise in his ear as being like 
a waterfall running all the time in the background.  The 
veteran stated during his hearing that the noise began after 
his inservice accident, contrary to his statements in the 
medical records.  Again, the Board gives greater weight to 
the veterans statements made for the purpose of treatment 
rather than for the purpose of his claim for benefits.         

In evaluating this evidence in comparison to the June 1995 VA 
examination that associates the veterans head injury 
residuals, specifically a broad base gait, to the 1961 
inservice motor vehicle accident, the Board considers several 
things.  First, the board notes that this examination was 
conducted before the RO obtained records of either the 1961 
treatment following the motor vehicle accident or the 1990 
craniotomy and subsequent treatment.  Thus, the examiner did 
not have the benefit of these records in reaching his 
conclusions.  Moreover, some of the history recited by the 
examiner is frankly inconsistent with the contemporaneous 
medical records.  For example, the examiner states that the 
veteran was unconscious for approximately 5 days after the 
1961 motor vehicle accident.  In fact, the veteran was not 
even hospitalized for 5 days.  The Board also points out that 
the June 1995 examination was a disability evaluation in 
connection with the veterans claim, and was not for the 
purposes of treatment.  Although the examiner noted that the 
veteran had a broad base, steady gait and walked with a cane, 
he also noted from the veterans own account that he began 
using a cane to assist in ambulation after his 1990 abscess 
surgery.  This account from the veteran of his walking 
difficulties is consistent with the medical records in 
evidence concerning his craniotomy and his subsequent 
outpatient treatment for headaches and incoordination.  All 
of this evidence is inconsistent with the June 1995 
examiners impression that the veterans then existing head 
injury with broad base gait was related to his 1961 accident. 

The Board finds that the evidence more strongly implies that 
the head injury symptomatology that the veteran describes in 
his January 1998 RO hearing is related to his 1990 craniotomy 
and/or follow-on treatment, and not his motor vehicle 
accident 30 years prior.  The Board is persuaded by the 
consistency of the veterans described symptoms during his 
1998 RO hearing with the medical treatment evidence in which 
the veteran, himself, states that the onset of these symptoms 
was subsequent to his craniotomy.  From his treatment for a 
1964 post service motor vehicle accident and the records of 
his cerebellar abscess treatment, the Board finds no 
connection of head injury residuals to his inservice 
accident.  This evidence, unlike the June 1995 VA examination 
report and the January 1998 RO hearing, was not gathered with 
a disability claim in mind.  Therefore, the Board finds that 
after weighing the evidence of the veterans well grounded 
claim, the preponderance of the evidence is against the claim 
for service connection for residual disability from a head 
injury.  Accordingly, the Board must deny his claim.

The Board also notes that within the record, there is an 
assertion by the veteran that his head injury residuals may 
be related to an inservice incident from 1960 in which the 
veteran was hit in the head by another service member, and 
treated for a head injury.  The Board finds significant that 
during his most recent description on record of the source of 
his head injury residuals, the January 1998 RO hearing, the 
veteran makes no mention of any inservice assault as being 
the source of his present condition.  Furthermore, the record 
does not include any opinion from a competent medical 
authority connecting the veterans head related problems to 
an inservice assault.  Therefore, unlike the account of the 
veterans 1961 motor vehicle accident, the Board finds that 
any evidence regarding this assault incident is not well 
grounded.  See Caluza, supra.     


ORDER

Service connection for the residuals of a head injury is 
denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
